DETAILED ACTION
This is the second office action in application number 17/082,901 filed in response to communication filed 11/08/2022.
Claims 1, 3, and 4 are pending. Claim 2 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive:
Regarding Claim 1, applicant argues that the prior art of record does not describe or depict all of the newly claimed limitations, specifically “the control device controls an amount of the cleaning liquid discharged per unit time of a nozzle of the plurality of nozzles.”
However, Okuda teaches the control device (Para 0029; controller 20), and further teaches that the control device controls an amount of the cleaning liquid discharged per unit time of a nozzle of the plurality of nozzles (Para 0034; discharge direction calculation unit 25 selects at least one of the plurality of movable nozzles 12 (a movable nozzle 12 corresponding to the position of adhesion or accumulation of chips that has been determined) based on the position of the adhesion or accumulation of chips which has been determined by the chip state determination unit 24, and calculates the discharge direction thereof so that the discharge direction of the selected movable nozzle 12 is in the direction which allows the adhered or accumulated chips to be washed out to the outside of the cover 8 with liquid discharged from the movable nozzle 12, Para 0051; when a switching valve is provided on each of the movable nozzles 12, the switching valve of the movable nozzles 12 other than a selected movable nozzle 12 may be shut off, so that the liquid amount discharged from the selected movable nozzle 12 is increased). This limitation is also an intended use of the machine, and the machine disclosed by Okuda is capable of performing this intended use. 
Regarding Claims 3 and 4, applicant further argues that if claim 1 is allowed, claims 3 and 4 must be allowable since they are dependent claims. However, claim 1 is rejected under 25 USC 102(a)(1). See below.
The applicant’s amendments to Claims 3 and 4 have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 09/06/2022. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda (USPGPUB20170144262).
Regarding Claim 1, Okuda teaches a machine tool system (Para 0026 Figure 1A; machine tool 1, Para 0029; controller 20) comprising a machine tool body (Para 0026 Figure 1A; machine tool 1) and a control device (Para 0029; controller 20);
 wherein the machine tool body comprises:
 a cover that covers a machining region (Para 0027 Figure 1A; cover 8 that covers the machining area);
and a plurality of nozzles that are disposed at a plurality of different positions inside the cover that expel chips during processing by discharging a cleaning liquid; (Para 0027 Figure 1A; a plurality of nozzles the discharge directions of which can be changed (hereinafter, such a nozzle is referred to as a movable nozzle) 12, the liquid discharged from each of the movable nozzles 12 washes out chips 50 adhered to the inner surface of the cover 8 and chips 51 accumulated on the inner surface of the cover 8, Figure 1A shows the nozzles disposed at a plurality of different positions inside the cover 8), 
a chip information obtaining unit that obtains information related to scattering directions of the chips during the processing (Para 0028 and 0030; a detection device 14 such as a camera, which detects the state of each position of the inside of the cover 8, Para 0029 and 0033; a chip state determination unit 24 which compares data to determine adhesion and accumulation of chips, wherein the combination of these two devices constitutes a chip information obtaining unit);
and in accordance with the information related to the scattering directions of the chips and obtained by the chip information obtaining unit, the control device controls an amount of the cleaning liquid discharged per unit time of a nozzle of the plurality of nozzles corresponding to a direction in which a largest amount of the chips have scattered so as to be larger than the discharging ability of another of the chip expelling mechanisms (Para 0034; discharge direction calculation unit 25 selects at least one of the plurality of movable nozzles 12 (a movable nozzle 12 corresponding to the position of adhesion or accumulation of chips that has been determined) based on the position of the adhesion or accumulation of chips which has been determined by the chip state determination unit 24, and calculates the discharge direction thereof so that the discharge direction of the selected movable nozzle 12 is in the direction which allows the adhered or accumulated chips to be washed out to the outside of the cover 8 with liquid discharged from the movable nozzle 12, Para 0051; when a switching valve is provided on each of the movable nozzles 12, the switching valve of the movable nozzles 12 other than a selected movable nozzle 12 may be shut off, so that the liquid amount discharged from the selected movable nozzle 12 is increased).
	Regarding Claim 3, Okuda teaches the machine tool system according to claim 1, wherein the clip information obtaining unit comprises:
 a camera that obtains an image of the chips generated during the processing (Para 0028 and 0030; a detection device 14 such as a camera for detecting the state of each position inside the cover 8 is installed);
	and an image processor being configured to calculate the direction in which the largest amount of the chips have scattered by processing the image obtained by the camera (Para 0033; the chip state determination unit 24 compares data of the shape of the inside of the cover 8 before machining starts and after machining is completed and then calculates the position, the range, and the thickness of the adhesion or accumulation of chips in the inside of the cover 8 and records a result of the calculation in a memory (not illustrated)). 
	Regarding Claim 4, Okuda teaches the machine tool system according to claim 3, wherein the image processor is configured to process the image obtained by the camera, extract the image of the chips, and calculate the direction in which the largest amount of the chips have scattered on a basis of sizes and a number of the extracted chips (Para 0033; the chip state determination unit 24 calculates the position, the range, and the thickness of the adhesion or accumulation of chips in the inside of the cover 8 and records a result of the calculation in a memory (not illustrated), Para 0030; the detection device 14 to detect the state of each position of the inside of the cover 8, thereby acquiring data that indicates the state of the inside of the cover 8 after completion of machining).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ROBERT BARKER whose telephone number is (571)272-2720. The examiner can normally be reached M-Th 8-5 Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL ROBERT BARKER/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711